Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a current sensor circuit and method, the circuit comprising inter alia: multiple resistive circuit elements arranged between at least one input terminal of the current sensor circuit and an output terminal, wherein the resistive circuit elements have different values of electrical resistance; a first plurality of switching circuits coupled between the input terminal and the resistive circuit elements, wherein each switching circuit of the first plurality of switching circuits includes a pair of transistors connected in series; at least one drive amplifier including an output and an input connected to the output terminal; and a second plurality of switching circuits, each switching circuit including a first switch terminal coupled to the at least one drive amplifier output and a second switch terminal coupled to a common connection of a pair of transistors of the first plurality of switching circuits.
 must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Levhar et al (US 9,360,879) teach a current sensor circuit comprising: multiple resistive circuit elements arranged between at least one input terminal of the current sensor circuit and an output terminal, wherein the resistive circuit elements have different values of electrical resistance; a first plurality of switching circuits coupled between the input terminal and the resistive circuit elements.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845